Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claims 34-39 in the reply filed on 22 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on applications
filed in Japan on 23 June 2016, 14 November 2016, 6 June 2017 and 16 June 2017. It is noted,
however, that applicant has not filed a certified copy of the Japanese applications, with the
exception of 2017-118245, as required by 37 CFR 1.55.
Information Disclosure Statement
	The office action from the Taiwanese Patent Office cited in the information disclosure statement of 17 February 2021 has been considered with respect to the provided English translation.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The wording of claim 34 indicates that the niobate includes lithium, potassium and sodium and implies that it must contain potassium and sodium since the molar ratio of potassium to potassium and sodium is being controlled during the process. Claim 35 teaches that the niobate can be lithium niobate, potassium niobate or an alkali niobate which contains at least two of lithium, potassium and sodium. Claim 39 teaches the niobate can be lithium niobate, potassium niobate, sodium niobate or an alkali niobate which contains at least two of lithium, potassium and sodium. Since the alkali metal niobate composition in claims 34, 35 and 39 are of 
Allowable Subject Matter
Claims 34-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	There is no teaching or suggestion in the cited art of record of the claimed process for producing an alkali metal niobate of dry mixing a niobium compound and an alkali metal compound selected from a lithium compound, a sodium compound, a potassium compound or a mixture thereof in an amount giving a ratio of the total number of moles of alkali metal elements to the number of moles of Nb of 0.9 to 1 in terms of atoms to produce a first raw material; firing the first raw material at 500-750oC to obtain a first fired product; dry mixing an alkali metal compound selected from a lithium compound, a sodium compound, a potassium compound or a mixture thereof with the first fired compound in a ratio of total number of moles of alkali metal elements to the number of moles of Nb of 0.995-1.005 in terms of atoms to prepare a second raw material; and firing the second raw material at 500-1000oC; 
	wherein when alkali niobate is potassium sodium niobate; the first raw material comprises potassium and sodium and the difference of a ratio of the number of moles of potassium to the total number of moles of sodium and potassium in the raw material from the ratio of the number of moles of potassium to the total number of moles of sodium and potassium in the niobate falls within ±0.015 and the second raw material comprises potassium and sodium and the difference of a ratio of the number of moles of potassium to the total number of moles of 
	The closest art is WO 2016/157092 and GB 858,042 which teaches produces of making an alkali metal niobate by niobium compound and an alkali metal compound but GB 858,042 teaches a single firing step and the taught firing temperature of the first firing step in WO 2016/157092 is outside the claimed range which no suggestion to decrease it so it falls within the claimed range. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/9/21